UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6859


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIE JUNIOR MCCAIN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (4:05-cr-00011-jlk-1; 7:07-cv-00301-jlk-mfu)


Submitted:    October 22, 2008              Decided:   November 5, 2008


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Junior McCain, Appellant Pro Se. Charlene Day, OFFICE OF
THE UNITED STATES ATTORNEY, Julie C. Dudley, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie         Junior    McCain       seeks   to     appeal   the    district

court’s    order      accepting       the    recommendation        of   the   magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                      28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)         (2000).         A    prisoner      satisfies      this

standard   by    demonstrating            that    reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have    independently         reviewed      the   record   and

conclude      that    McCain        has     not    made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court       and     argument      would    not    aid   the   decisional

process.

                                                                                DISMISSED



                                              2